DETAILED ACTION
1.	The Response to Election/Restriction filed on February 7, 2022 is acknowledged.
	Claims 23-25 have been withdrawn;
Claims 1-9 and 11-22 have been elected without traverse and now pending for Examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	There is no claim 10 in the claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation of “wherein each set of engine parameter inputs includes a direct measurement of crankcase pressure and engine speed and optionally one or more of lines 11-15] renders the claim indefinite; since it is not clear that how or by which way these engine parameters are able to be obtained or determined? And how or by which way this limitation is able to be expressed or interpreted?
	Claim 15 recites the limitation of “wherein each set of engine parameter inputs includes one or more of barometric pressure, exhaust valve position, air temperature, engine coolant temperature, exhaust temperature, boost pressure, crankshaft position and direction of rotation, humidity, fuel pressure, fuel temperature, detonation sensor level, exhaust oxygen content, and throttle valve angle.” [lines 14-18] renders the claim indefinite; since it is not clear that how or by which way these engine parameters are able to be obtained or determined? And how or by which way this limitation is able to be expressed or interpreted?
Notes: as broadest understanding, the set of engine parameter inputs may include one or more of direct measurement of crankcase pressure, engine speed, optionally one or more of barometric pressure, exhaust valve position, air temperature, engine coolant temperature, exhaust temperature, boost pressure, crankshaft position, direction of rotation, humidity, fuel pressure, fuel temperature, detonation sensor level, exhaust oxygen content, throttle valve angle.
The Applicant(s) is/are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-9 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 USC 103 as obvious over TRIPATHI et al (US 2010/0100299).
Regarding claim 1, notes Figure 6A, TRIPATHI invention teaches a method of controlling a two-stroke internal combustion engine [para. 0133 teaches two stroke compression ignition engine], comprising: selecting one set of two or more sets of engine parameter inputs [para. 0041-0142 teaches engine parameter inputs are received and selected at step 604 (driver input) and step 606 (e.g. engine speed, manifold air flow, air pressure, temperature, humidity, etc.)] para. 0142 further teaches vehicle weigh, tow load]; determining an engine output parameter from the selection [at step 608 which describes the throttle and injection levels are determined and received from the ECU fuel injection lookup tables, para. 0144]; utilizing the determined engine output parameter to control one or more engine operations [steps 610, 612, 618, para. 0146-0151]; and re-selecting one set of two or more sets of engine parameter inputs the process returns to step 604 which would have been considered to be obvious as equivalent to re-selecting and receiving the engine parameter inputs]; utilizing the reselected output steps 610, 614 and 616]; wherein each set of engine parameter inputs includes a direct measurement of crankcase pressure and engine speed and optionally one or more of barometric pressure, exhaust valve position, air temperature, engine coolant temperature, exhaust temperature, boost pressure, crankshaft position and direction of rotation, humidity, fuel pressure, fuel temperature, detonation sensor level, exhaust oxygen content, and throttle valve angle [para. 0141-0142 and 0146].
Regarding claim 2, as discussed in claim 1, TRIPATHI invention teaches the same engine parameter inputs are reselected.
Regarding claim 3, as discussed in claim 1 [step 604].
Regarding claim 4, see Figures 2A, 2B, 3A, and 3B.
Regarding claims 5-6, see discussion in claim 1, which includes throttle valve angle and throttle valve positions.
Regarding claim 6-7, see para. 0141-0142 and 0146.
Regarding claims 8, 9, and 11-14, see para. 0141-0142 and 0146.  
Regarding claim 15, as discussed in claim 1, notes para. 0086 which discloses the engine sensory data (102) may include an engine speed and other relevant vehicle information which would have been well-known to be included a crankcase pressure.
Regarding claims 16-22, see the explanations of claims 6-9 and 12-14.

10.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the prior art references which are cited in PTO-892.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
March 2, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 8, 2022